809 F.2d 1580
John G. HAGMEYER, Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
Appeal No. 86-1136.
United States Court of Appeals,Federal Circuit.
Jan. 16, 1987.

Appealed from:  Merit Systems Protection Board.
Peter J. Carre, Washington, D.C., submitted for petitioner.


1
Mary L. Jennings, Associate Gen. Counsel for Litigation, Merit Systems Protection Bd., Washington, D.C., argued for the Merit Systems Protection Bd.  With her on brief were Llewellyn M. Fischer, Acting Gen. Counsel, Marsha E. Mouyal, Reviewer for Litigation and Stephanie M. Conley.


2
David M. Cohen, Director, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for Dept. of the Treasury.  With him on brief were Richard K. Willard, Acting Asst. Atty. Gen., Robert A. Reutershan and Stephen J. McHale.ORDER


3
The Motion of the Merit Systems Protection Board to file Post-Argument Supplemental Statement is denied.